Judgment, Supreme Court, New York County (Thomas Farber, J), rendered December 7, 2010, convicting defendant, after a *751jury trial, of robbery in the second degree, perjury in the first degree, attempted bribery in the third degree and falsely reporting an incident in the third degree, and sentencing him, as a second violent felony offender, to an aggregate term of I2V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations.
The evidence established the physical injury element of second-degree robbery (see Penal Law §§ 10.00 [9]; 160.10 [2] [a]). The victim’s testimony, along with medical records, amply supported the conclusion that her injuries resulted in substantial pain. While the degree of pain may have increased and then diminished over a period of time, it is clear that it was “more than slight or trivial” (People v Chiddick, 8 NY3d 445, 447 [2007]; see also People v Guidice, 83 NY2d 630, 636 [1994]).
The perjury charge (see Penal Law §§ 210.00 [3], [5]; 210.15) was established by evidence that defendant falsely testified before the grand jury about the circumstances of his arrest for the robbery. The false testimony was material to the grand jury proceeding, particularly with regard to the issue of whether defendant was correctly identified as the perpetrator. Concur— Gonzalez, EJ., Mazzarelli, Acosta and Renwick, JJ.